Citation Nr: 1725118	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a temporary total rating for treatment of residuals of fistulectomy necessitating convalescence.

2.  Entitlement to an earlier effective date for the grant of headaches and post-concussion syndrome with residual fracture right temporal parietal region (claimed as traumatic brain injury (TBI)).

3.  Whether the reduction in evaluation from 50 percent to 30 percent for post-operative pseudophakia, right immature cataract, left and diabetic retinopathy is proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila in the Republic of the Philippines. 

In November 2014, the Veteran testified before the undersigned Veterans Law Judge regarding the matter of his entitlement to a temporary total disability rating for residuals of fistulectomy, inter alia, which was denied by the Board in a May 2015 decision.

The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Joint Motion for Partial Remand (Joint Motion), it was asserted that the Board failed to consider whether the Veteran's reported residuals of fistulectomy are related to a 1981 claim for service connection for a skin disability that was remanded by the Board in May 2015 and subsequently granted by the RO, and in doing so, failed to request pertinent outstanding treatment records that may demonstrate that the Veteran's claimed skin disability necessitated convalescence.  Thus, the Court vacated the May 2015 Board decision and remanded the matter of the Veteran's entitlement to a temporary total disability rating for residuals of fistulectomy to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Temporary Total Rating for Treatment of Residuals of Fistulectomy

In light of the February 2017 Court Order and records that indicate that the Veteran received surgical treatment for a fistula at the Loma Linda VA medical center in the 1980s, the Board finds that VA must associate with the claims file records from that facility that are dated from the 1980s to the present.  Additionally, while on remand, the Board finds that it is necessary to obtain an opinion as to whether the Veteran's fistulas developed secondary to his service-connected skin disability.

Remaining Claims on Appeal

Review of the record indicates that VA treatment records were associated with the claims file after VA issued a November 2015 Statement of the Case that addressed the following issues: (1) entitlement to an earlier effective date for the grant of headaches and post-concussion syndrome with residual fracture right temporal parietal region, and (2) whether the reduction in evaluation from 50 percent to 30 percent for post-operative pseudophakia, right immature cataract, left and diabetic retinopathy is proper.  Thus, these mattes must be remanded to afford the Veteran his due process right to initial AOJ consideration of new evidence.  See 38 C.F.R. § 19.31(b) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding and pertinent VA treatment records, to include treatment records from the Loma Linda VA medical center that are dated from the 1980s to the present.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure the records.

Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  

2.  After associating any pertinent, outstanding records with the claims file, obtain a medical opinion to determine the nature and scope of the Veteran's service-connected skin disability.  The reviewing clinician must be provided access to the Veteran's claims file and indicate review of the claims file in a report.  

The examiner must identify all skin disabilities that manifested during the pendency of the Veteran's claim (or since 1981), to include conditions that have also resolved during the pendency of the claim.

   (a) For each skin disability, address whether the Veteran's fistulectomies were necessitated by the identified conditions.  Each diagnosed skin disability must be addressed.
   
   (b) For each skin disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disability caused the Veteran's fistulas.
   
   (c) For each skin disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disability aggravated the Veteran's fistulas.  If aggravation is found, the clinician should provide a baseline level of severity of the Veteran's fistula condition prior to aggravation by any identified skin disability and identify the permanent, measurable increase in disability resulting from the aggravation.
   
   (d) For any fistulas documented since 1981, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the fistulas were caused by the Veteran's in-service exposure to herbicide agents such as Agent Orange.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The clinician must address the Veteran's lay statements and provide a rationale for any opinion expressed.  If the clinician cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




